Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the preliminary amendment filed on 04/28/2021.
	Claims 1-20 are pending. 
Specification Objections
	The specification is objected to for what appear to be minor informalities. Specifically, pages 16 and 30-31 disclose a UL DL, without specifying what that acronym/abbreviation refers to. Appropriate correction is required. 
Claim Objections
	Claims 1 and 6 are objected to for what appear to be minor informalities because they recite a “UL DL” without specifying what that acronym/abbreviation refers too. Claims 2-5 are objected to based on their dependence on the objected base claim 1. Appropriate correction is required.
	Claim 14 is objected to for minor informalities because the word configured is misspelled as ‘conifured’
Invitation for an Interview
	Examiner invites Applicant to schedule an interview with him in order to expedite prosecution. 


Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 04/28/2021 are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS are being considered by the examiner.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1 and 7 do not fall within at least one of the four categories of patent eligible subject matter because they do not specify that the CRM is non-transitory and Applicant’s Specification does not exclude transitory signals. Therefore, claims 1 and 7 are rejected under 35 U.S.C. § 101. Claims 2-6 and 8-13 are rejected under 35 U.S.C. § 101 due to their dependence on the rejected base claim. Examiner requests that the Applicant specify that the CRM is non-transitory in the claims. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Ravindran (R. RAVINDRAN et al., “Enabling ICN in 3GPP*s 5G NextGen Core Architecture’, draft-ravi-icenrg-5gc-icn-01, ICNRG, Active Internet-Draft (individual),27 February 2018) in view of 3GPP ('5G; System Architecture for the 5G System (3GPP TS 23.501 version 15.3.0 Release 15)’, ETSI TS 123 501 V15.3.0, 27 September 2018).

Regarding claim 1, Ravindran teaches one or more computer-readable media (CRM) having instructions that, when executed by one or more processors, cause an information centric networking - control function (ICN-CF) to: assign, upon reception of a (Ravindran Fig. 2 & pgs. 10-11, a UE attach request for ICN resources is received by the AMF++ which then performs authentication and “ICN specific bootstrapping (such as naming and security) and forwarding functions to configure the UE’s ICN layer”; see also pg. 3, “data dissemination through ICN routers by means of opportunistic caching”); transmit a request to a session management function (SMF) to assign an uplink classifier (UL CL) for the ICN data trafficking (Ravindran Fig. 2 & pg. 11, see the “Session Management Function” section, once UE is authenticated to access ICN services SMF++ creates session policies which include UL-CL; SMF++ interfaces with the AMF++ over N11++ interface to “enable ICN specific user plane functions, which include tunnel configuration and traffic filter policy to inter-connect UE with the appropriate radio and the core slice”); decode, upon reception of a response from the SMF to the request, the response to obtain information of an assigned UL DL by the SMF (Ravindran Fig. 2 & pg. 11, see the “Session Management Function” section, once UE is authenticated (by AMF++) to access ICN services SMF++ creates session policies which include UL-CL; SMF++ interfaces with the AMF++ over N11++ interface to “enable ICN specific user plane functions, which include tunnel configuration and traffic filter policy to inter-connect UE with the appropriate radio and the core slice. Furthermore, AMF++ sets appropriate state in the RAN and the UE that directs ICN flows to the chosen ICN UL-CL”).

However, 3GPP teaches transmit, based on the decoded response, a notification message to the ICN-PoA to notify the ICN-PoA of the information of the assigned UL CL for merging traffic between the ICN- PoA and a protocol data unit (PDU) session that is associated with the assigned UL CL, if the response is to grant the assigned UL CL (3GPP Fig. 5.6.4.2-1 on pg. 75 and pg. 74, UL-CL is inserted into the data path of a PDU session and provides for merging of downlink traffic from the different anchors based on rules provided by SMF).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ravindran and 3GPP to teach merging traffic on the downlink because this allows for utilizing UL CL functionality to provide for multiple data paths on the uplink (locally diverting data) and merging data from the multiple paths on the downlink. See 3GPP pgs. 74-75. This is merely combining prior art elements (utilizing UL CL) according to known methods (merging downlink data from multiple data paths) to yield predictable results (allowing for diverting of traffic utilizing UL CL to enable information centric networking). MPEP § 2143(I).

(Ravindran pgs. 10-11, AMF receives attachment request for ICN resources from UE and forwards it to set up ICN traffic routing).

Regarding claim 3, Ravindran and 3GPP teach the one or more CRM of claim 2. Ravindran furthermore teaches wherein the second request is to include information with respect to capabilities and preferences of the assigned UL CL, and the capabilities and preferences include ICN traffic types and locations (Ravindran pg. 11, attach messages carry ICN capabilities extensions in addition to supporting existing IP based services).

Regarding claim 4, Ravindran and 3GPP teach the one or more CRM of claim 1. Ravindran furthermore teaches wherein the assigned UL CL is associated with the PDU session and is to handle ICN data that are cached in an ICN-based data network (DN) (Ravindran Fig. 2 & pg. 11, see the “Session Management Function” section, once UE is authenticated (by AMF++) to access ICN services SMF++ creates session policies which include UL-CL; see also pg. 3, “data dissemination through ICN routers by means of opportunistic caching”; see also pg. 4, UPF and UL-CL sections).

(Ravindran pg. 3, caching in MEC is taught here).

Regarding claim 6, Ravindran and 3GPP teach the one or more CRM of claim 1, Ravindran furthermore teaches wherein the information of the assigned UL DL includes an identification of the assigned UL DL (Ravindran Fig. 2 & pg. 11, see the “Session Management Function” section, once UE is authenticated to access ICN services SMF++ creates session policies which include UL-CL).

Regarding claim 7, Ravindran teaches one or more computer-readable media (CRM) having instructions that, when executed by one or more processors, cause an information centric networking - point of attachment (ICN-PoA) to: decode, upon reception from an ICN control function (ICN-CF), a notification message to indicate an identification of an assigned uplink classifier (UL CL) that is assigned to serve a user equipment (UE) (Ravindran Fig. 2 & pg. 11, see the “Session Management Function” section, once UE is authenticated (by AMF++) to access ICN services SMF++ creates session policies which include UL-CL; SMF++ interfaces with the AMF++ over N11++ interface to “enable ICN specific user plane functions, which include tunnel configuration and traffic filter policy to inter-connect UE with the appropriate radio and the core slice. Furthermore, AMF++ sets appropriate state in the RAN and the UE that directs ICN flows to the chosen ICN UL-CL”).

However, 3GPP teaches a UL CL used for traffic merging (3GPP Fig. 5.6.4.2-1 on pg. 75 and pg. 74, UL-CL is inserted into the data path of a PDU session and provides for merging of downlink traffic from the different anchors based on rules provided by SMF); decode, upon reception from the assigned UL CL, a rule request message that indicates a plurality of traffic merging rules supported by the assigned UL CL and transmit, based on the decoded rule request message, a rule check message that indicates one or more rules of the plurality of traffic merging rules, wherein the one or more rules are to be for ICN data trafficking associated with the assigned UL CL (3GPP Fig. 5.6.4.2-1 on pg. 75 and pg. 74, UL-CL is inserted into the data path of a PDU session and provides for merging/forwarding of downlink traffic from the different anchors based on traffic detection and traffic forwarding rules).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ravindran and 3GPP to teach merging traffic on the downlink because this allows for utilizing UL CL functionality to provide for multiple data paths on the uplink (locally diverting data) and merging data from the multiple paths on the downlink. See 3GPP pgs. 74-75. This is merely combining prior art elements (utilizing UL CL) according to known methods MPEP § 2143(I).

Regarding claim 8, Ravindran and 3GPP teach the one or more CRM of claim 7. Ravindran furthermore teaches wherein, upon execution, the instructions are further to cause the ICN-PoA to receive, from the ICN - control function (ICN-CF), an assignment to serve a user equipment (UE) for ICN traffic routing (Ravindran pgs. 10-11, AMF receives attachment request for ICN resources from UE and forwards it to set up ICN traffic routing).

Regarding claim 9, Ravindran and 3GPP teach the one or more CRM of claim 7. 
Ravindran does not explicitly teach wherein, upon execution, the instructions are further to cause the ICN-PoA to determine the one or more rules of the plurality of traffic merging rules, based on the decoded rule request message.
However, 3GPP teaches wherein, upon execution, the instructions are further to cause the ICN-PoA to determine the one or more rules of the plurality of traffic merging rules, based on the decoded rule request message (3GPP Fig. 5.6.4.2-1 on pg. 75 and pg. 74, UL-CL is inserted into the data path of a PDU session and provides for merging of downlink traffic from the different anchors based on rules provided by SMF).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ravindran and See 3GPP pgs. 74-75. This is merely combining prior art elements (utilizing UL CL) according to known methods (merging downlink data from multiple data paths) to yield predictable results (allowing for diverting of traffic utilizing UL CL to enable information centric networking). MPEP § 2143(I).

Regarding claim 10, Ravindran and 3GPP teach the one or more CRM of claim 7. 
Ravindran does not explicitly teach wherein, upon execution, the instructions are further to cause the ICN-PoA to decode, upon reception from the assigned UL CL, a merging rule confirmation message that confirms the one or more rules of the plurality of traffic merging rules (3GPP Fig. 5.6.4.2-1 on pg. 75 and pg. 74, UL-CL is inserted into the data path of a PDU session and provides for merging of downlink traffic from the different anchors based on rules provided by SMF).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ravindran and 3GPP to teach merging traffic on the downlink because this allows for utilizing UL CL functionality to provide for multiple data paths on the uplink (locally diverting data) and merging data from the multiple paths on the downlink. See 3GPP pgs. 74-75. This is merely combining prior art elements (utilizing UL CL) according to known methods (merging downlink data from multiple data paths) to yield predictable results (allowing MPEP § 2143(I).

Regarding claim 14, Ravindran teaches an apparatus to be implemented in an access node (AN) that comprises an assigned uplink classifier (UL CL), the AN comprising: memory circuitry; and processing circuitry, coupled with the memory circuitry, the processing circuitry conigured to: decode, upon reception of a notification message from a session management function (SMF), the notification message that indicates an information of an information centric networking point of attachment (ICN-PoA) for retrieving cached ICN data that correspond to an attach request or a service request that is requested by a user equipment (UE) (Ravindran Fig. 2 & pgs. 10-11, a UE attach request for ICN resources is received by the AMF++ which then performs authentication and “ICN specific bootstrapping (such as naming and security) and forwarding functions to configure the UE’s ICN layer”; see also pg. 3, “data dissemination through ICN routers by means of opportunistic caching”; see also pg. 11, see the “Session Management Function” section, once UE is authenticated to access ICN services SMF++ creates session policies which include UL-CL; SMF++ interfaces with the AMF++ over N11++ interface to “enable ICN specific user plane functions, which include tunnel configuration and traffic filter policy to inter-connect UE with the appropriate radio and the core slice”).
Ravindran does not explicitly teach transmit, to the ICN-PoA, a rule request message that indicates a plurality of traffic merging rules supported by the assigned UL CL.
(3GPP Fig. 5.6.4.2-1 on pg. 75 and pg. 74, UL-CL is inserted into the data path of a PDU session and provides for merging of downlink traffic from the different anchors based on rules provided by SMF).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ravindran and 3GPP to teach merging traffic on the downlink because this allows for utilizing UL CL functionality to provide for multiple data paths on the uplink (locally diverting data) and merging data from the multiple paths on the downlink. See 3GPP pgs. 74-75. This is merely combining prior art elements (utilizing UL CL) according to known methods (merging downlink data from multiple data paths) to yield predictable results (allowing for diverting of traffic utilizing UL CL to enable information centric networking). MPEP § 2143(I).

Ravindran and 3GPP teach all the limitations of claim 15 as asserted above with regard to claims 7 and 10 above. 

Regarding claim 16, Ravindran and 3GPP teach the AN of claim 15. Ravindran furthermore teaches wherein the processing circuitry is further configured to determine that the one or more rules selected by the ICN-PoA are to be for the ICN data trafficking associated with the assigned UL CL (Ravindran Fig. 2 & pg. 11, see the “Session Management Function” section, once UE is authenticated to access ICN services SMF++ creates session policies which include UL-CL).
	
Regarding claim 17, Ravindran and 3GPP teach the AN of claim 15. Ravindran furthermore teaches wherein the processing circuitry is further configured to receive, from the ICN-PoA, the cached ICN data, and wherein the cached ICN data include a plurality of ICN data packets (Ravindran pg. 3, caching in MEC is taught here).

Claims 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Ravindran (R. RAVINDRAN et al., “Enabling ICN in 3GPP*s 5G NextGen Core Architecture’, draft-ravi-icenrg-5gc-icn-01, ICNRG, Active Internet-Draft (individual),27 February 2018) in view of 3GPP ('5G; System Architecture for the 5G System (3GPP TS 23.501 version 15.3.0 Release 15)’, ETSI TS 123 501 V15.3.0, 27 September 2018) and further in view of Seedorf (Pub. No. US 2018/0091615 A1).

Regarding claim 11, Ravindran and 3GPP teach the one or more CRM of claim 10. Ravindran furthermore teaches retrieve cached ICN data, based on naming information associated with the cached ICN data (Ravindran pg. 3, ICN data is cached at strategic storage points such as ICN routers; see also pgs. 10-11 regarding naming in ICN).
Ravindran and 3GPP do not explicitly teach transmit an ICN interest request.
However, Seedorf teaches transmit an ICN interest request (Seedorf ¶ [0006], “With ICN, two different types of messages exist: a) interests for content (expressed via a name)—ICN interest messages or requests—, and b) the actual data items to match a given interest. Essentially, the scenario is such that ICN data mules move randomly across a geographic area and, when meeting/encountering end-users, they receive interests (for content) from them and also forward corresponding data items to end-users (if present in the content store/cache of the data mule)”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ravindran, 3GPP and Seedorf to teach transmitting an ICN interest message to obtain cached content because this is merely combining prior art elements (ICN interest messages) according to known methods (utilizing ICN interest messages to obtain cached content) to yield predictable results (obtaining content in an ICN). MPEP 2143(I).

Regarding claim 12, Ravindran, 3GPP and Seedorf teach the one or more CRM of claim 11. Ravindran furthermore teaches wherein, upon execution, the instructions are further to cause the ICN-PoA to receive, upon reception of a response message from an access and mobility management function (AMF), the response message that indicates the naming information associated with the cached ICN data (Ravindran pg. 12, utilizing the NIcn interface name based rules are mapped to ICN PDU sessions; see also pg. 10-11 regarding AMF).

Regarding claim 13, Ravindran, 3GPP and Seedorf teach the one or more CRM of claim 12. Ravindran furthermore teaches: receive the cached ICN data from an core (Ravindran pg. 3, ICN data is cached at strategic storage points such as ICN routers; see also pg. 11, regarding UL-CL).

Claims 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ravindran (R. RAVINDRAN et al., “Enabling ICN in 3GPP*s 5G NextGen Core Architecture’, draft-ravi-icenrg-5gc-icn-01, ICNRG, Active Internet-Draft (individual),27 February 2018) in view of 3GPP ('5G; System Architecture for the 5G System (3GPP TS 23.501 version 15.3.0 Release 15)’, ETSI TS 123 501 V15.3.0, 27 September 2018) and further in view of Robitzsch (Pub. No. US 2020/0076764 A1).

Regarding claim 18, Ravindran and 3GPP teach the AN of claim 17. 
Ravindran and 3GPP do not explicitly teach convert the plurality of ICN data packets to a plurality of internet protocol (IP) data packets.
However, Robitzsch teaches convert the plurality of ICN data packets to a plurality of internet protocol (IP) data packets (Robitzsch ¶ [0074], ICN packet is converted to an IP packet to transmit to the IP server).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ravindran, 3GPP and Robitzsch to teach converting and ICN packet to an IP packet because it allows for communication with IP servers. Robitzsch ¶ [0074]. Furthermore, this is MPEP 2143(I).

Regarding claim 19, Ravindran, 3GPP and Robitzsch teach the AN of claim 18.
Ravindran does not explicitly teach merge the plurality of IP data packets into a protocol data unit (PDU) session.
However, 3GPP teaches merge the plurality of IP data packets into a protocol data unit (PDU) session (3GPP Fig. 5.6.4.2-1 on pg. 75 and pg. 74, UL-CL is inserted into the data path of a PDU session and provides for merging of downlink traffic from the different anchors based on rules provided by SMF).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ravindran, 3GPP and Robitzsch to teach merging traffic on the downlink because this allows for utilizing UL CL functionality to provide for multiple data paths on the uplink (locally diverting data) and merging data from the multiple paths on the downlink. See 3GPP pgs. 74-75. This is merely combining prior art elements (utilizing UL CL) according to known methods (merging downlink data from multiple data paths) to yield predictable results (allowing for diverting of traffic utilizing UL CL to enable information centric networking). MPEP § 2143(I).
 
Regarding claim 20, Ravindran, 3GPP and Robitzsch teach the AN of claim 18.
Ravindran does not explicitly teach wherein the processing circuitry is further configured to transmit the plurality of IP data packets or the PDU session to the UE.
(3GPP Fig. 5.6.4.2-1 on pg. 75 and pg. 74, UL-CL is inserted into the data path of a PDU session and provides for merging of downlink traffic to the UE from the different anchors based on rules provided by SMF).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ravindran, 3GPP and Robitzsch to teach merging traffic on the downlink because this allows for utilizing UL CL functionality to provide for multiple data paths on the uplink (locally diverting data) and merging data from the multiple paths on the downlink. See 3GPP pgs. 74-75. This is merely combining prior art elements (utilizing UL CL) according to known methods (merging downlink data from multiple data paths) to yield predictable results (allowing for diverting of traffic.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Ravindran (Pub. No. US 2019/0081890 A1) teaches “METHOD AND APPARATUS FOR INFORMATION CENTRIC (ICN) OVER LOCATOR/IDENTIFIER SEPARATOR PROTOCOL (LISP)”. Ravindran Title.
Muscariello (Pub. No. US 2018/0241679 A1) teaches “SYSTEM AND METHOD TO FACILITATE ROBUST TRAFFIC LOAD BALANCING AND REMOTE ADAPTIVE ACTIVE QUEUE MANAGEMENT IN AN INFORMATION-CENTRIC NETWORKING ENVIRONMENT”. Muscariello Title. 
Himayat Title.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2454     
01/10/2022
/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        1/12/2022